By the Court, Rhodes, J.:
The property assessed is described as “the possession and interest of the Black Diamond Coal Mining Company of, in, and to those certain tracts of land situate,” etc.; and it is alleged in the complaint that “the said possession and claim to said lands are valued and assessed at forty thousand dollars.” The title to the land is in the United States, and the land was used by the defendant for coal mining purposes.
It was held in People v. Shearer, 30 Cal. 656, People v. Frisbie, 31 Cal. 146, and People v. Cohen, 31 Cal. 210, that the possession of and claim to public land was property, and, *55as such, was taxable to the claimant, without violation of the Act admitting the State into the Union.
The appellant’s position, that the property is not taxable, because property of that character is exempted from taxation by the General Revenue Act, is answered by People v. McCreery, 34 Cal. 433, and People v. Gerke, 35 Cal. 677, and it is unnecessary to repeat the argument here. Either the exemption is void, or all the provisions of the Act levying an ad valorem tax upon property are void. We held the exemptions void, and that it was the duty of the Assessor, notwithstanding the attempted exemption, to assess the property.
Judgment affirmed, and remittitur directed to-issue forthwith.